MEMORANDUM **
Mary Ann Beck appeals from the district court’s order dismissing her action alleging violations of the Fair Debt Collection Practices Act and pendent state law claims. The district court dismissed Beck’s action as a sanction for her repeated failure to comply with the court’s orders to file a joint status report. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to follow a court order, Yourish v. Cal. Amplifier, 191 F.3d 983, 986 (9th Cir.1999), and we affirm.
The district court did not abuse its discretion in dismissing Beck’s action because the relevant factors weighed in favor of dismissal. See id. at 990 (relevant factors are (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to defendants; (4) the availability of less drastic alternatives; and (5) the public policy favoring disposition of cases on their merits); see also Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.2002) (costs and burdens of litigation constitute prejudice to defendants); Estrada v. Speno & Cohen, 244 F.3d 1050, 1057 (9th Cir.2001) (warnings that failure to obey a court order will result in dismissal may satisfy the “consideration of alternatives” requirement).
Beck’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.